Citation Nr: 1200475	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-27 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to Filipino Veterans Equity Compensation (FVEC).


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to November 1944.  He died June [redacted], 1994.  The appellant is the Veteran's surviving spouse.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to FVEC is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death in a January 1995 rating decision.  The appellant was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the time of the January 1995 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  At the time of his death in June 1994, the Veteran was only service connected for psychoneurosis/anxiety, which had been rated at 10 percent since 1950.
	
4.  At no time during his life was the Veteran service connected at the rate of 100 percent.

5.  The Veteran was not a prisoner of war.

6.  Clear and unmistakable error has not been alleged with any specific rating decision.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final; new and material evidence has not been submitted, and the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

2.  Criteria for an award of DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 3.104, 3.105(e) (2011); 70 Fed. Reg. 72,211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied by a January 1995 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the January 1995 rating decision, considerable evidence was of record.  Service treatment records had been obtained, including the Veteran's certificate of discharge showing that he was discharged from the U.S. Naval Convalescent Hospital under honorable conditions.  It was noted on the certificate that the Veteran was not qualified for military service on account of physical disability.  Also of record was the Veteran's death certificate showing that his death was from chronic obstructive pulmonary disorder (COPD).  The evidence indicated that at the time of his death the Veteran was service connected for psychoneurosis/anxiety, which was rated at 10 percent; and there was no evidence that the Veteran had ever been found to be totally disabled on account of a service connected disability.  

The appellant's claim was denied as it was concluded that the Veteran's COPD was not shown to have either begun during or have otherwise been caused by his military service and that there was also no evidence that the Veteran's single service connected disability either caused by or was a contributing cause of his death.

Since the appellant's claim was denied, little new evidence has been submitted.  No medical evidence was submitted after 1995 that might link the Veteran's death to his service connected disability.  The appellant resubmitted the Veteran's death certificate and discharge certificate, but both documents were already of record when her claim was previously denied, and they are not considered to be new.  

The only new evidence that was not previously of record was several statements by the appellant.  In one statement, the appellant suggested that the Veteran's discharge certificate proved that he was totally disabled.  In another statement, received in December 2008, the appellant suggested that the Veteran's psychoneurosis/anxiety never improved, which she believed was the equivalent of him being TDIU for more than 10 years at the time of his death. 

Testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, the mere allegation that the notation on the Veteran's discharge certificate that he had no qualification on account of physical disability meant that he was unemployable as a result of a service connected disability is unsupported by the evidence of record, which includes years of medical evaluations and VA rating decisions which never found the Veteran to be totally disabled on account of his service connected disability.  As such, the appellant's statements, even if presumed credible, simply do not raise a reasonable possibility of substantiating her claim; as the document that she alludes to was already of record and considered when her claim was previously denied.  

The Board is aware that the Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim; and that the phrase "raises a reasonable possibility of substantiating the claim" was intended to enable rather than preclude reopening, explaining that new and material evidence is not required as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Here, however, the appellant's insinuation that the Veteran's discharge certificate establishes that he was unemployable would not trigger any duty to assist as the evidence that is of record would continue to unmistakably show that the Veteran died of a non-service connected disability (COPD), and the claims file would continue to lack any competent evidence to even suggest that the Veteran's service connected psychoneurosis/anxiety disorder caused, or even contributed to, the cause of his death.  Simply stated, her contentions, even if true, and even if she had the medical qualifications to make such a contention (which she does not), do not provide material evidence to reopen the claim for a Veteran who died of COPD.

As such, while the appellant's statements since 1995 may be new in that she had not previously issued such statements, these statements are not considered to be material in that they do not raise a reasonable possibility of substantiating the appellant's appeal.  Accordingly, the appellant's claim is not reopened.

II. DIC Under 38 U.S.C.A. § 1318

Even when a Veteran's service connected disability did not directly cause his death, VA will nevertheless pay DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of his death in June 1995, the Veteran was service connected for one disability, psychoneurosis/anxiety, which had been rated at 10 percent since October 1950 (this disability had been rated as high as 50 percent from 1944-1946, but was subsequently reduced to 10 percent, remaining at that level for a number of decades until his death in 1995).  At no time did the Veteran ever receive a total disability rating from VA based on his service connected disability.

Additionally, there is no evidence that the Veteran was ever a prisoner of war.

In February 2010, the appellant argued that the Veteran's should not have been reduced from 50 percent to 10 percent for his service connected psychiatric disability.  However, even if this reduction were to be considered improper, and there is no reason to suggest it was, it would still not support a grant of DIC, as the restoration of the Veteran to a 50 percent service connected disability would not establish that the Veteran was totally disabled on account of his service connected disability.
 
To the extent that the appellant has argued that the Veteran was totally disabled for many years before his death, and therefore she should be granted DIC benefits, this type of argument is known as seeking "hypothetical" entitlement.

Hypothetical entitlement is a concept that was initially recognized in 1997 when the United States Court of Appeals for Veterans Claims (Court) held that a surviving spouse could attempt to demonstrate that a Veteran "hypothetically" would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, (1997).  Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court permitted a DIC award in a case where the Veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.   The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the Veteran "hypothetically" would have been entitled to a total disability rating for the required period if he had applied for compensation during his lifetime.

However, effective January 21, 2000, VA amended 38 C.F.R. § 3.22, the regulation implementing 38 U.S.C.A. § 1318, to limit the award of dependency and indemnity compensation to cases in which the Veteran during his lifetime had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error in the adjudication of any previous claim.  As such, the regulation, as amended, prohibited "hypothetical entitlement" as a basis for establishing eligibility.

In this case, the appellant's claim was received in November 2009, and her hypothetical entitlement argument, to the extent she has advanced one, is therefore precluded by law.  Thus, the appellant may only prevail on her claim under 38 U.S.C.A. § 1318 if she can show either (1) that the Veteran met the statutory duration requirements for a total disability rating at the time of death; or (2) that such requirements would have been met, but for clear and unmistakable error in a previous decision.

As established, the evidence does not show that the Veteran has met the statutory requirements for § 1318 in that he was never rated as totally disabled based on account of his service connected disability and he was never a prisoner of war.

Additionally, the appellant has not actually alleged that clear and unmistakable error (CUE) was made in a specific rating decision.  The appellant has generally argued that because the Veteran did not work and had a service connected disability that he would be entitled to either total disability rating based on individual unemployability (TDIU) or to an extraschedular rating.  However, these vague arguments lack the specificity to constitute a claim for CUE (which would require an allegation that clear error was made in a single rating decision and that but for such an error a different result would occur).  

As such, the Board finds that the criteria for DIC under 38 U.S.C.A. § 1318 have not been met, and the appellant's claim is accordingly denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in December 2009, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the appellant that the Veteran's only service connected disability at the time of his death was his psychoneurosis/anxiety disorder.  As such, Hupp is satisfied.

The letter also specifically informed the appellant  of what "new" and "material" meant in the context of her claim, and it informed her the reason that her claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, given the denial of the claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA and private treatment records have been obtained, as have service treatment records.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she declined

While a medical opinion of record was not provided with regard to the appellant's previously denied claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the appellant's claim is not reopened, and the appeal is denied.  

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the appellant or her representative must file a timely NOD; so long as the issues being appealed are clear, the AOJ by law must then issue a SOC; finally, to convey jurisdiction to hear the case on the Board, the appellant must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In November 2009, the appellant filed a claim seeking Filipino Veterans Equity Compensation (FVEC).  Her claim was denied by a letter in May 2010, which explained that the Veteran did not have a claim for FVEC pending at the time of his death, and that the Veteran died before February 17, 2009, making her ineligible to receive FVEC.

In June 2010, the appellant filed a letter asserting that the decision regarding FVEC did not seem right.  She then presented argument as to why she felt she was entitled to these benefits.

Because no special wording is required for a NOD, the appellant's letter serves as a NOD for the May 2010 decision which denied the appellant FVEC.  See 38 C.F.R. §§ 20.201, 20.302(a).  The notice of disagreement is still pending, and it is therefore proper to remand this claim because the appellant has not been provided a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should consider the issue of whether the appellant is entitled to Filipino Veterans Equity Compensation (FVEC); if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The appellant should be informed of the period of time within which she must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


